DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2019/061967 filed on 05/09/2019 which claims foreign priority to EPO Application No. 18173578.8 filed on 05/22/2018. 

Status of the claims
Claims 1-11 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation “determining, in a sample vaginal sample taken”. The limitation contains a typographical error. Please delete the underlined. 

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 1 recites the limitation “Gardnerella vaginalis IST1”. 
The specification discloses the following.
“Gardnerella vaginalis IST1 is defined herein as a specific Gardnerella species that may be identified by performing vaginal microbial population analysis using amplification of the intergenic spaces (IS), according to the protocol provided by the manufacturer (IS-pro technique, IS-Diagnostics, Amsterdam, the Netherlands). IS-pro is an eubacterial technique based on the detection and categorisation of the length of the 16S-23S rRNA gene IS region. The length of this IS region is specific for each microbial species. Gardnerella vaginalis IST1 is hereby further defined as a species of Gardnerella vaginalis that results in a specific IS-fragment with a length of 428, 429 or 430 nucleotides when primers according to SEQ ID NO: 1 and SEQ ID NO: 2 are used” (Specification, pg 4, lines 4-14).


Accordingly, the limitation of “Gardnerella vaginalis IST1” is construed as referring to a specific IS-fragment with a length of 428-430 nucleotides that is detected when an IS-pro technique or the primers according to SEQ ID NO: 1 and SEQ ID NO: 2 are provided. (pg 16, Example 6, lines 22-25).

Claim 1 recites in the preamble, the limitation “an assisted reproductive technology (ART) procedure”. The limitation is construed as referring to in Vitro Fertilization (IVF), Intra Cytoplasmic Sperm Injection (ICSI) and Intra Uterine Insemination (IUI) in view of the specification on page 4, lines 15-17.

Claim 1 recites the limitation “relative abundance” but neither the specification nor the claim provide a limiting definition of how the limitation which shows up in claim 1 is to be applied.

Instead, the specification provides a generic definition of relative abundance as indicating a fraction of the total amount or number of bacteria in a sample, either expressed as a percentage (%) or as a number between 0 and 1 (specification, page 4, lines 18-20). The relative abundance of a particular species or genus of bacteria has to be compared with a predetermined reference value or cut-off value. The predetermined reference value may be any suitable cut-off value. This process of determining a suitable cut-off value is well within the skills of a skilled person and can easily be determined empirically by the skilled person (pg 6, lines 7-11).
The “relative abundance” will be applied in the manner in which the cited prior art teaches it.

Claim 1 recites the limitations: 
“I. the relative abundance of Lactobacillus species is below a value between 15% and 25% or 
II. the relative abundance of Lactobacillus jensenii is above a value between 25% and 45% or 
Ill. the relative abundance of Proteobacteria is above a value between 18% and 38%.

In view of the specification at page 8, lines 29-33, the limitations are construed as being drawn to:
“I. the relative abundance of Lactobacillus species is below 25% or 
II. the relative abundance of Lactobacillus jensenii is above 25% or 
Ill. the relative abundance of Proteobacteria is above 18%.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The preamble of claim 1 recites “for performing an assisted reproductive technology (ART) procedure on a female mammalian subject”. Yet, there are no active steps in claim 1 directed to any process(es) that resemble as an assisted reproductive technology step. The only process step of claim 1 involves detecting the presence of G. vaginalis in a sample before ART, or detecting the presence of G. vaginalis in a sample during ART. 
Accordingly, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
If the preamble is to be achieved, claim 1 must require a step of performing ART. Claims 2- 9 and 11 are further rejected as they depend from claim 1.

The terms “relative abundance” appears in three instances in claim 1. The term “relative abundance” is a relative term which renders the claim 1 indefinite because the terms “relative abundance” are not defined by the claim or by the specification in any meaningful way that could be applied to claim 1. 
It is not clear how to establish the relative abundance of Lactobacillus species, Lactobacillus jensenii and/or Proteobacteria since the claims do not make clear all the members that must be presence to establish relativity. 
For example, it is not known whether the relative abundance of Lactobacillus species is to be determine by the amount of Lactobacillus species relative to all Gardenerella Vaginalis IST1 sequences present within the vaginal sample of the mammalian subject; or relative to all bacterial nucleic acids present within the vaginal sample of the mammalian subject; or relative to the nucleic acids detected from all microorganisms present within the vaginal sample of the mammalian subject.

Claim 1 is again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear when the relative abundance of Lactobacillus species, L. jensenii or proteobacteria are to be determined i.e. before ART; or during ART; or before AND after ART.

Claim 1 is again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of the limitations “below a value between 15% and 25%”, “above a value between 25% and 45%” and “above a value between 18% and 38%” which lack clarity of scope. 

For example, it is not clear whether the limitation “below a value between 15% and 25%” should be interpreted as meaning below a value of 15%, falling between 15% and 25%, or below a value of 25%. Claims 2-9 and 11 are further rejected as they depend from claim 1. 
For examination purposes, and as stated in the section entitled “Claim interpretation” above, the Examiner has construed the limitation “below a value between 15% and 25%” e.g. as meaning below a value of 25%.

 Claim 5 recites the limitation "said at least one of the following parameters is at least two or all three of the parameters”. There is no antecedent support for this limitation in the claim since neither claim 1 nor claim 5 recite “at least one of the following parameters”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter.
Based upon an analysis with respect to the claims as a whole, claim(s) 1-11 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.

Claims 1-11 are directed to method(s) that comprises a step of determining the presence of Gardnerella vaginalis IST1 and the relative abundance of Lactobacillus species or the relative abundance of Lactobacillus jensenii or the relative abundance of proteobacteria in a vaginal sample taken from a female mammalian subject before or during the ART procedure.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A,  prong 1
	With regard to step 2A, prong 1, the claims are directed to a judicial exception because the claims encompass the abstract idea of data analysis e.g. (analysis of results of a quantitative PCR assay performed on nucleic acids extracted from a vaginal clinical swab sample of a patient prior to IVF or ICSI treatment or a patient during the IVF or ICSI therapy).
 	Specifically, claim 1 requires the ordinary skilled artisan to verify the presence of a 428 bp, 429 bp or 430 bp IST1 fragment in the PCR results to indicate that G. Vaginalis (belonging to the phyla Actinobacteria) is present and to calculate the relative abundance of Lactobacillus spp. (belonging to the phyla Firmicutes).
	None of the instant claims recites any active step of performing a quantitative PCR amplification or that this conventional used PCR consists of two multiplex PCRs, one PCR contains two different fluorescently-labeled primers (the known and conventional degenerate primers SEQ ID NOS: 1-2): one primer is for the phyla Actinobacteria (G. vaginalis), Firmicutes (Lactobacillus spp.), Fusobacteria and Verrucomicrobia and a second color for the phylum Bacteroidetes. A separate PCR is performed for the phylum Proteobacteria

	Further, claims 1-11 recite judicially excluded abstract idea belonging to mental processes since all of the claims are directed to data analysis to verify the amount and abundance of nucleic acids in the sample collected from a specific patient cohort.

Step 2A,  prong 2
	None of claims 1-11 recite any additional elements beyond the determining G. vaginalis is present and a relative abundance of organism-specific nucleic acid found in the sample. None of claims 1-11 apply or to integrate the judicially excluded abstract idea(s) into a practical application nor are there are additional claim limitations that are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
None of claims 1-11 recite additional elements that are sufficient to amount to significantly more than the judicial exception since a step(s) of determining is NOT practical application and is NOT a step that amounts to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102 as being anticipated by Savelkoul et al. (US2010/0129816, pub. May 27, 2010).
Regarding claim 10, Savelkoul et al. teach a kit for performing an analysis of populations of micro-organisms, said kit comprising one or more primers selected from SEQ ID NO: 1-7 (see para [0163], [0162], [0164]).
Savelkoul et al. teach primer SEQ ID NO: 1 which is 100% identical to and indistinguishable from the instant SEQ ID NO: 1 consisting CTGGATCACCTCCTTTCTAWG, wherein W denotes an A or a T  (para [0136]-[0137]). 
US-12-596-166-1
; Sequence 1, Application US/12596166
; Publication No. US20100129816A1
; GENERAL INFORMATION
;  APPLICANT: Vereniging voor christelijk hoger onderwijs,
;  APPLICANT:wetenschappelijk onderzoek en patientenzorg
;  TITLE OF INVENTION: Microbial population analysis
;  FILE REFERENCE: p28677PC00
;  CURRENT APPLICATION NUMBER: US/12/596,166
;  CURRENT FILING DATE: 2009-10-16
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 1
;  LENGTH: 21
;  TYPE: DNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: primer
US-12-596-166-1

  Query Match             100.0%;  Score 20.6;  DB 36;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGGATCACCTCCTTTCTAWG 21
              |||||||||||||||||||||
Db          1 CTGGATCACCTCCTTTCTAWG 21


Savelkoul et al. teach primer SEQ ID NO: 1 is specific for the phyla Firmicuta and Actinobacteria and can for example be labeled with the fluorescent label FAM (para [0137]).

Savelkoul et al. teach primer SEQ ID NO: 5 which is 100% identical to and indistinguishable from the instant SEQ ID NO: 2 consisting AGGCATCCRCCATGCGCCCT, wherein R denotes an A or a G (para [0141]).
US-12-596-166-5
; Sequence 5, Application US/12596166
; Publication No. US20100129816A1
; GENERAL INFORMATION
;  APPLICANT: Vereniging voor christelijk hoger onderwijs,
;  APPLICANT:wetenschappelijk onderzoek en patientenzorg
;  TITLE OF INVENTION: Microbial population analysis
;  FILE REFERENCE: p28677PC00
;  CURRENT APPLICATION NUMBER: US/12/596,166
;  CURRENT FILING DATE: 2009-10-16
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 5
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: primer
US-12-596-166-5

  Query Match             100.0%;  Score 19.6;  DB 36;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGCATCCRCCATGCGCCCT 20
              ||||||||||||||||||||
Db          1 AGGCATCCRCCATGCGCCCT 20

Accordingly, the instant claim 10 is anticipated by Savelkoul et al.

Closest prior art
None of the cited prior art references determined in a vaginal sample collected from a patient prior to an ART procedure or during an ART procedure, the presence of G. vaginalis IST1 fragment (interpretation from the specification is applied: the IST1 is a G. vaginal IST1 fragment observed after the IS-Pro quantitative PCR amplification assay). 
None of the cited prior art references determined the relative abundance of Lactobacillus spp. of less than 25% in a vaginal sample collected from a patient prior to an ART procedure or during an ART procedure, or the relative abundance of Lactobacillus jensenii in a vaginal sample collected from a patient prior to an ART procedure or during an ART procedure as above 25 %, or the relative abundance of proteobacteria in a vaginal sample collected from a patient prior to an ART procedure or during an ART procedure as above 18%.

The closest prior art references are:
(a) Budding et al. (2016, Journal of clinical microbiology, 54(4), pp.934-943);
(b) Budding et al. (US2017/0159108A1, pub. Jun. 08, 2017).
(c) Mangot-Bertrand et al. (2013, Eur. J. Clin Micro & infectious diseases, 32(4), pp.535-541: cited on IDS);
(d) Moreno et al. (2016, American journal of obstetrics and gynecology, 215(6), pp.684-703).

Budding et al. (2016)
Budding et al. (2016) teach the IS-Pro is based on the detection and categorization of 16S-
23S rRNA gene interspace regions with lengths that are specific for each microbial species (abstract).
Budding et al. (2016) teach in the IS-pro assay, intergenic spacer (IS) regions are amplified. IS-pro differentiates bacterial species by the length of the 16S-23S rRNA gene IS region, with taxonomic classification made using phylum-specific fluorescently labeled PCR primers. 
The procedure consists of two separate standard PCRs: the first PCR mixture contains two different fluorescently labeled forward primers targeting different bacterial groups and three reverse primers providing universal coverage for those groups. The first forward primer is specific for the phyla Firmicutes (Lactobacillus belongs to this phyla), Actinobacteria (G. Vaginalis belongs to this phyla), Fusobacteria, and Verrucomicrobia (FAFV), and the second labeled forward primer is specific for the phylum Bacteroidetes. A separate PCR with a labeled forward primer combined with seven reverse primers is specific for the phylum Proteobacteria (pg 935, right col., section entitled “IS-pro”). 
Budding et al. (2016) teach IS-Pro results are presented as microbial profiles. Automated species calling of IS-pro peaks was done with the dedicated IS-pro software suite (IS-Diagnostics), in which peaks are linked to a database containing IS-profile information of _500 microbial species (pg 935, right col., section entitled “IS-pro”).

Budding et al. (US2017/0159108)
Budding et al. (US2017/0159108) teach a method of determining fertility or the probability of success of an in vitro fertilization or embryo transfer procedure in a female, said method comprising performing the method of the present invention on a sample of the vaginal flora (para [0047], [0272], [02832]).
Budding et al. (US2017/0159108) used the IS-Pro amplification assay to analyze urogenital tract microbiome or vaginal flora of a female having low fertility or having a low probability of success of an in vitro fertilization or embryo transfer procedure, or suffering from bacterial vaginosis, (para [0034], Fig. 34, para [0097], [0402]).
Budding et al. (US2017/0159108) a set of PCR amplification primers for amplifying the 16S-23S rRNA internal transcribed spacer (ITS) regions in the genomic DNA of the phyla Firmicutes and Bacteroidetes comprises the use of: a) the forward primer 5'-CTGGATCACCTCCTTTCTAWG-3' comprising a first fluorescent label, b) the forward primer 5'-CTGGAACACCTCCTTTCTGGA-3' comprising a second fluorescent label; c) and three unlabeled reverse primers 5'-AGGCATCCACCGTGCGCCCT-3'; 5'-AGGCATTCACCRTGCGCCCT-3'; and 5'-AGGCATCCRCCATGCGCCCT-3' (para [0285]-[0288]).

Mangot-Bertrand et al. (2013)
Mangot-Bertrand et al. teach a quantitative, rational and accurate molecular tool based on qPCR assay to diagnose BV for women treated by IVF. Mangot-Bertrand et al. teach decrease of embryo implantation rate and clinical pregnancy rate with vaginal douching, but these results were not significant. 
No statistical significant difference was observed between the two groups (douchers and non-douchers) concerning other pregnancy outcomes (pg 540, left col., last para).

Moreno et al. (2016)
Moreno et al. teach a method of analyzing the impact of the endometrial microbial community on
reproductive outcome in infertile patients undergoing in vitro fertilization (abstract, section entitled “Objective”). Moreno et al. analyzed samples of endometrial fluid and vaginal aspirates of 13 fertile women and assessed endometrial microbiota in endometrial fluid in 35 infertile patients undergoing in vitro fertilization (abstract, section entitled “Study Design”).
Moreno et al. teach 454 pyrosequencing of the V3-V5 region of the 16S ribosomal RNA (rRNA) gene of genomic DNA obtained either from endometrial fluid or vaginal aspirate (abstract, section entitled “Study Design”).
Moreno et al. teach the microbiota in the endometrial fluid, comprising up to 191 operational taxonomic units, was defined as a Lactobacillus-dominated microbiota (>90% Lactobacillus spp.) or a non-Lactobacillus-dominated microbiota (<90% Lactobacillus spp. with >10% of other bacteria) and that the presence of a non-Lactobacillus-dominated microbiota in a receptive endometrium was associated with significant decreases in implantation [60.7% vs 23.1% (P¼.02)], pregnancy [70.6% vs 33.3% (P¼.03)], ongoing pregnancy [58.8% vs 13.3% (P¼.02)], and live birth [58.8% vs 6.7% (P ¼ .002)] rates abstract, section entitled “Results”).


Conclusion
No clams are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637